Citation Nr: 0910324	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  96-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 30 percent 
disability rating for the Veteran's service-connected PTSD 
and denied entitlement to a TDIU.  

In on October 2001 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2005 Memorandum Decision and a June 2005 Judgment, 
the Court vacated and remanded the Board's October 2001 
decision for further development consistent with the 
Memorandum Decision.  In November 2005, the Board remanded 
the case for additional development; it is again before the 
Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vasquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran contends that his service-connected PTSD is more 
severe than is reflected by his 30 percent disability rating, 
and that it therefore warrants a higher disability rating.  
In the November 2005 remand, the Board instructed the RO to 
provide the Veteran with a VA psychological examination in 
order to determine the current nature and severity of his 
PTSD.  The Board notes that, in August 1990, he was sentenced 
to 25 years to life in prison.  The Veteran is currently 
incarcerated.  In statements dated in March and October 2007, 
the Medical Director of the Compensation and Pension service 
stated that she was unable to resolve the conflict between VA 
policy and Florida Department of Corrections policy with 
regard to examining the Veteran.  Pursuant to VA policy, 
restraints must be removed from a Veteran upon entry into the 
facility to avoid interference with medical treatment.  
However, the policy of the Florida Department of Corrections 
is that restraints must remain in place and armed officers 
must remain with the Veteran during the examination.  The 
Veteran was not afforded a VA examination.

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  The Court has cautioned "those who 
adjudicate claims of incarcerated Veteran to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow Veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded 
a case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the Veteran. 

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for the examination in connection with 
the claim for an increased rating for his service-connected 
PTSD.  The VA Adjudication Procedure Manual may be helpful in 
this instance.  It contains a provision for scheduling 
examinations of incarcerated Veterans.  The manual calls for 
the AOJ or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).  
The Board finds that, in order to fully comply with the 
November 2005 remand, the RO should take further steps to 
afford the Veteran a VA psychological examination, consistent 
with the provisions set out above.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this regard, the 
Board notes that, in addition to his PTSD diagnosis, the 
Veteran has also been diagnosed with major depressive 
disorder and substance abuse.  In addition, the June 2000 VA 
examiner noted that it was difficult to say which of his 
symptoms were due to his service-connected PTSD, and which 
were due to his incarceration.  On remand, the VA examiner 
should determine whether it is possible to separate the 
symptomatology of his service-connected PTSD with his other 
psychological disorders.

With respect to the Veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the Veteran's 
TDIU claim must be deferred pending the outcome of his claim 
seeking entitlement an increased evaluation for his service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the Veteran a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra.  The claims file must 
include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant.

2. The AOJ must take all reasonable 
measures to schedule the Veteran for VA 
psychiatric examination. The AOJ should 
confer with prison authorities to 
determine whether the Veteran may be 
escorted to a VA medical facility for the 
examination or if an examination at the 
prison is feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.  The claims file, 
treatment records and this remand must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments. 

The Veteran is service-connected for 
PTSD, but he has also been diagnosed with 
major depressive disorder and substance 
abuse, and the June 2000 examiner noted 
that some of his symptoms may be due to 
his incarceration.  Upon examination, the 
examiner should first provide diagnoses 
of any current psychiatric disorders and, 
if possible, indicate whether the Veteran 
has any psychiatric disorders that are 
separate and distinct from his PTSD.  The 
examiner should then assess the nature 
and severity of the Veteran's service-
connected PTSD in accordance with the 
latest AMIE worksheet for rating 
psychiatric disorders. 

The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected PTSD, including speech 
patterns, occurrence of panic attacks, 
impairment of memory, abstract thinking 
and judgment, disturbances of mood and 
ability to establish and maintain 
effective work and social relationships.  
The examiner should provide a current 
Global Assessment of Functioning (GAF) 
score and indicate any occupational and 
social impairment according to the rating 
criteria and GAF.  In this regard, the 
examiner should indicate whether the 
veteran is unable to maintain gainful 
employment due to the severity of his 
service-connected PTSD.   

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims, taking into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) for his claim for an 
increased rating for PTSD and his claim 
for entitlement to a TDIU rating.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




